                                     Case 2:20-cv-01164-RGK-PVC Document 15 Filed 03/24/20 Page 1 of 3 Page ID #:72



                                        1   MATTHEW G. KLEINER (SBN: 211842)
                                            mkleiner@grsm.com
                                        2   GORDON REES SCULLY MANSUKHANI, LLP
                                            101 West Broadway, Suite 2000
                                        3   San Diego, CA 92101
                                            Telephone: (619) 230-7419
                                        4   Facsimile: (619) 696-7124
                                        5
                                            Attorneys for Defendant
                                        6   AETNA LIFE INSURANCE COMPANY
                                        7
                                        8                         UNITED STATES DISTRICT COURT
                                        9                       CENTRAL DISTRICT OF CALIFORNIA
                                       10
                                       11   DAVID ANDERSON.                         )    CASE NO. 2:20-cv-01164-RGK-PVC
                                                                                    )
                                       12                             Plaintiff,         Los Angeles Superior Court Case No.:
Gordon Rees Scully Mansukhani, LLP




                                                                                    )
                                                                                    )    19STSC14493
    101 W. Broadway, Suite 2000




                                       13         vs.                               )
       San Diego, CA 92101




                                                                                    )    JOINT RESPONSE TO ORDER TO
                                       14                                           )
                                            AETNA LIFE INSURANCE                    )    SHOW CAUSE
                                       15   COMPANY
                                                                                    )
                                       16                             Defendant.    )
                                                                                    )
                                       17                                           )
                                       18
                                       19         TO THIS COURT AND ALL PARTIES AND THEIR COUNSEL OF
                                       20   RECORD:
                                       21         Plaintiff David Anderson (“Plaintiff”) and Defendant Aetna Life Insurance
                                       22   Company (“Defendant”) (collectively the “Parties”) hereby respond to the Court’s
                                       23   March 17, 2020 Order to Cause (Dkt 10) as follows:
                                       24         On December 27, 2019, Plaintiff filed its Complaint in the Superior Court of
                                       25   California, County of Los Angeles, Small Claims Division. (Dkt. 1-1). On
                                       26   February 5, 2020, Defendant filed a Notice of Removal to this Court. (Dkt 1).
                                       27         On February 11, 2020, the Parties started the meet and confer process
                                       28   regarding the claims at issue. The Parties stipulated to a 30-day extension and this

                                                                                        1--
                                                                             JOINT RESPONSE TO ORDER TO SHOW CAUSE
                                                                                         Case No. 2:30-cv-01164-RGK-PVC
                                     Case 2:20-cv-01164-RGK-PVC Document 15 Filed 03/24/20 Page 2 of 3 Page ID #:73



                                        1   Court granted the stipulation. The Parties have continued to meet and confer
                                        2   regarding possible resolution and have been exchanging information regarding the
                                        3   dispute.
                                        4         In order to continue the meet and confer process, on March 17, 2020 the
                                        5   Parties filed a second stipulation for an additional 30-day extension to respond to
                                        6   the Complaint, which this Court denied on March 18, 2020.
                                        7         On March 18, 2020, Defendant filed an answer to the Complaint.
                                        8         The Parties, through meet and confer efforts, are continuing to work together
                                        9   in an attempt to reach an informal resolution.
                                       10         For the reasons set forth above, the Parties request the Court not dismiss this
                                       11   action for lack of prosecution.
                                       12         IT IS SO STIPULATED.
Gordon Rees Scully Mansukhani, LLP
    101 W. Broadway, Suite 2000




                                       13
       San Diego, CA 92101




                                       14   Dated: March 24, 2020
                                       15                                               By:
                                                                                              David Anderson
                                       16                                                     Plaintiff in Pro Per
                                       17
                                       18   Dated: March 24, 2020                       GORDON REES SCULLY
                                       19                                               MANSUKHANI, LLP
                                       20
                                       21                                               By: /s Matthew G. Kleiner
                                                                                            Matthew G. Kleiner
                                       22                                                   Attorneys for Defendant
                                       23                                                   Aetna Life Insurance Company
                                       24
                                            Filer’s Attestation: Pursuant to Local Rule 5-4.3.4(a)(2)(i) regarding signatures,
                                       25   Michelle L. Steinhardt hereby attests that all other signatories listed concur in the
                                            content of this document and have authorized its filing.
                                       26
                                       27                                          /s/ Matthew G. Kleiner
                                                                                   Matthew G. Kleiner
                                       28
1204947/50772612v.1


                                                                                     2--
                                                                              JOINT RESPONSE TO ORDER TO SHOW CAUSE
                                                                                          Case No. 2:30-cv-01164-RGK-PVC
                                     Case 2:20-cv-01164-RGK-PVC Document 15 Filed 03/24/20 Page 3 of 3 Page ID #:74



                                        1                                PROOF OF SERVICE
                                        2         I am a resident of the State of California, over the age of eighteen years, and
                                        3   not a party to the within action. My business address is: Gordon Rees Scully
                                        4   Mansukhani, LLP 101 West Broadway, Ste. 2000, San Diego, California. On the
                                        5   date indicated below, I served the within documents as follows:
                                        6    BY E-SERVICE: I caused the document(s) listed above to be sent to the
                                               person at the e-mail address on the service list below on the dates and at the
                                        7      times stated thereon. I did not receive, within a reasonable time after
                                               transmission, any electronic message or other indication that the
                                        8      transmission was unsuccessful
                                        9
                                             David Anderson                                Plaintiff in Pro Per
                                       10    816 North Edinburgh Avenue, #3
                                       11    Los Angeles, CA 90046-6939
                                             (818) 493-5145
                                       12
Gordon Rees Scully Mansukhani, LLP




                                             1964.dav.and@gmail.com
    101 W. Broadway, Suite 2000




                                       13         I declare under penalty of perjury under the laws of the United States of
       San Diego, CA 92101




                                       14   America that I am employed in the office of a member of the Bar of this Court at
                                       15   whose direction the service was made.
                                       16         Executed on March 24, 2020 at San Diego, California.
                                       17
                                       18
                                       19
                                                                                              h   Aa41
                                                                                            Susan P. Kaye
                                                                                                          /2
                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28
                                                                                     3--
                                                                             JOINT RESPONSE TO ORDER TO SHOW CAUSE
                                                                                         Case No. 2:30-cv-01164-RGK-PVC
